Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
. None of the prior art of record, whether taken alone or in any combination, discloses or suggests an RTB magnet containing O and Ga in addition to R, T and B, including a magnet body that includes a plurality of grains of a 2-14-1 phase and an R-containing grain boundary phase, and an oxidized layer covering a part of the magnet body and including oxide phases that cover at least a part of the grain boundary phase and having contents of the various elements therein in proportions defined in instant claim 1.  It is noted that the Mazilkin et al. Materials and Design article, cited on the attached PTO-892 form, was published subsequent to the filing date of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        June 8, 2021